Citation Nr: 0900315	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-11 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative arthritis of the 
lumbosacral spine.

2.  Entitlement to a compensable evaluation for the service-
connected calcaneal spur of the left ankle.

3.  Entitlement to a compensable evaluation for the service-
connected calcaneal spur of the right ankle.

4.  Entitlement to service connection for claimed diabetes, 
to include as due herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to October 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was last afforded a VA examination in August 2003 
to evaluate the severity of his service-connected lumbar 
spine and bilateral ankle disabilities.  During the 
examination, he reported that he had inflammatory arthritic 
changes in the lumbosacral area with pain that radiated to 
the legs bilaterally with additional weakness, especially in 
walking up stairs, lifting anything greater than 10 pounds or 
with strenuous activity.  He complained the pain was constant 
and only relieved with rest.  He also complained of an achy 
pain in the bilateral ankles, left ankle more than right.  He 
reported swelling in the left ankle, mainly in the early 
morning.  He complained that the pain in his lumbar spine and 
bilateral ankle had increased more than ever before.

Subsequent to this examination, in his March 2005 Substantive 
Appeal, the veteran indicated that his service-connected 
lumbar spine and bilateral ankle disabilities had increased 
since his last VA examination.  He indicated that the 
recorded ranges of motion were taken on a good day and were 
not indicative of his real disability.  He reported that he 
had increased pain.  It was difficult for him to sleep on his 
right side, drive long distances, or even walk.  Given these 
statements, the Board finds that a more contemporaneous VA 
examination is necessary. See VAOPGCPREC 11-95 (April 7, 
1995) (the Board is required to remand a case back to the RO 
for a new examination when the claimant asserts that the 
disability in question has worsened since the last 
examination).

With regard to his service connection claim, the Board notes 
that the veteran was initially denied service connection for 
diabetes in a January 1982 rating decision.  The veteran 
applied to reopen this claim and his application for reopen 
was denied in a May 1993 rating decision.  Subsequently, 
section 3.309(e) was amended to include diabetes mellitus as 
a disease associated with exposure to an herbicide agent.  
Accordingly, the RO has reviewed the veteran's claim for 
service connection on a de novo basis.   The Board notes that 
where there is an intervening change in law or regulation 
that creates a new basis of entitlement to the benefit, the 
claim may be reviewed on a de novo basis.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993).  Thus, the Board takes the 
same approach as the RO and reviews the claim for service 
connection for diabetes on a de novo basis.

The veteran's service medical records document a history of 
treatment for hyperglycemia.  In addition, a July 1980 
service medical record diagnosed the veteran with 
"borderline diabetes mellitus."  Subsequent to service, the 
first confirmed diagnosis of diabetes was a February 1991 VA 
treatment record.  An April 1993 VA examination and 
subsequent VA treatment records confirmed the veteran's 
diagnosed diabetes; however, an etiology opinion was not 
offered.  Given, the veteran's symptoms in service and his 
post service diagnosis of diabetes, the Board finds that the 
veteran should be afforded a VA examination, with an opinion 
as to the etiology of his claimed diabetes.  See 38 U.S.C.A. 
§ 5103A; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran should also be notified that 
to substantiate his increased evaluation 
claims: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for his claimed 
diabetes and service-connected lumbar 
spine and bilateral ankle disabilities.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claims.  

3.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
lumbar spine and bilateral ankle 
disabilities.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should conduct range of 
motion testing of the lumbar spine and 
bilateral ankles.  The examiner should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine and bilateral ankles.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

With regard to the lumbar spine 
disability, the physician should also 
offer an opinion as to whether the 
veteran has intervertebral disc syndrome 
(IVDS) that represents a progression of, 
or is otherwise associated with, the 
service-connected disability.  If not, 
the examiner should indicate whether it 
is possible to separate IVDS symptoms 
from those of the veteran's service-
connected disability.  If so, or if it is 
not possible to separate IVDS symptoms 
from service- connected disability, the 
examiner should render findings as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician), specifically, whether over 
the last 12- month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  The veteran must also be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
diabetes.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
currently demonstrated diabetes at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical 
onset during his period of service or was 
otherwise etiologically related to 
service.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.  

5.  After completion of the above 
development, the veteran's claims of 
increased evaluations for the service-
connected lumbar spine and bilateral 
ankle disabilities as well as his claim 
for service connection for diabetes 
should be readjudicated.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




